Sawyer, J., concurring specially:
I fully concur with Mr. Justice Shatter in the grounds upon which the decision is based as well as in the result, and I think the order to show cause was improvidently issued. The ground relied on to sustain the writ of prohibition, is, that the judgment of this Court in Cariaga v. Dryden, 29 Cal. 307, is void for want of jurisdiction to render the judgment, and the alleged want of jurisdiction is based upon the fact that the verdict of the jury in the County Court of Los Angeles County, upon which the District Court in the case of Cariaga v. Dryden required the County Court, by peremptory mandate, to enter judgment, was less than three hundred dollars. But the amount in question was not the gravamen of the proceeding for a mandate in the District Court, or the test of jurisdiction. The only question upon which that proceeding was, or could be based, was, whether the County Judge had neglected or refused to act upon a matter in which it was his duty to act, and not whether he had erred in the action taken upon a subject matter within his jurisdiction. The test of the jurisdiction of the District Court was the character of the subject matter, and not the amount involved in the suit in the County Court. Had the amount involved been the test of jurisdiction, the District Court itself would also have been without jurisdiction. But it was held by this Court in Perry v. Ames, 26 Cal. 372— in which decision I now acquiesce—that the District Courts have jurisdiction to issue writs of mandate. This being so, it follows that this Court has jurisdiction on appeal from the judgments of the District Court in that class of cases; for the provision of the Constitution conferring appellate jurisdiction on this Court is as broad as that conferring original jurisdiction upon the District Courts. This Court, therefore, had *247jurisdiction to enter the judgment awarded. On this ground, also, the petition should be denied.